DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Pertinent Prior Art
4.	Shinozaki (US 2018/0292464)
	This document discloses an inspection method for a membrane electrode assembly (MEA) wherein a voltage unit applies a voltage to the MEA and a measurement and operation determination unit measures a time history waveform of current that flows upon application of the voltage for an inspection time, calculates the time integral value of current for the inspection time, and compares the time integral value of current with a threshold time integral value preset based on a predetermined carbon deterioration rate so as to determine the MEA to be defective if the time integral value of current is greater than the threshold (Abstract).  However, this document is silent on, in particular, predicting a life of the MEA based on calculating an acceleration multiple based on a degree of degradation identified under a derived operating condition for accelerated degradation and under a normal operating condition, as required by claim 1.

Allowable Subject Matter
5.	Claims 1-10 are deemed allowable.  In particular, the following feature disclosed in claim 1 and inherited by dependent claims 2-10 is not believed to be taught or suggested by the prior 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAS A SANGHERA/Examiner, Art Unit 2852